EXHIBIT 10.19

SECOND AMENDMENT TO WATER

GATHERING AND DISPOSAL AGREEMENT

This Second Amendment to Water Gathering and Disposal Agreement (this
“Amendment”) is entered into as of this 30th day of November, 2004, by and
between Robinson’s Bend Operating Company, LLC, a Delaware company, successor in
interest to Torch Energy Associates Ltd., a Texas limited partnership
(“Producer”), and Everlast Energy LLC, a Delaware company, successor in interest
to Velasco Gas Company Ltd., a Texas limited partnership (“Gatherer”).

RECITALS:

A. Reference is herein made to (i) that certain Water Gathering and Disposal
Agreement entered into as of August 9, 1990, by and between Producer’s and
Gatherer’s respective predecessors in interest (the “Original Agreement”), and
(ii) that certain First Amendment to Water Gathering and Disposal Agreement
entered into as of October 1, 1993, by and between such parties (the “First
Amendment;” the Original Agreement, as amended by the First Amendment, is herein
called the “Agreement”). Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings assigned to them in the Agreement.

B. The parties hereto deem it in their mutual best interests to amend the
Agreement as provided herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained herein and in the Agreement, the receipt and sufficiency of
which are hereby acknowledged, Gatherer and Purchaser agree as follows:

1. Agreement to Section 3.1. Section 3.1 of the Agreement is hereby amended in
its entirely to read as follows:

“3.1 Producer shall pay Gatherer a fee of $0.53 per barrel for gathering,
separation and disposal of water until the Trust terminates, at which point
Producer shall pay Gatherer a fee of $1.00 per barrel for gathering, separation
and disposal of water.”

2. Ratification. The Agreement, as amended by this Amendment, is hereby ratified
and confirmed in all respects.

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

GATHERER:

ROBINSON’S BEND OPERATING COMPANY, LLC

(as successor in interest to

Torch Energy Associates Ltd.)

  By:  

/s/ DENNIS HAMMOND

  Name:   DENNIS HAMMOND   Title:   VP PRODUCER:

EVERLAST ENERGY LLC

(as successor in interest to

Velasco Gas Company Ltd.)

  By:  

/s/ DENNIS HAMMOND

  Name:   DENNIS HAMMOND   Title:   VP

 

- 2 -